DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-2 are pending and under examination.

First Action FINAL
This is a Continuation of applicant's earlier Application No. 16/697,986.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Priority
This application is a continuation application of U.S. Application No. 16/697,986, filed November 27, 2019, which is a continuation application of U.S. Application No. 16/105,268, filed August 20, 2018 (now U.S. Patent 10,525,033), which is a continuation application of U.S. Application No. 15/790,481, filed October 23, 2017 (now U.S. Patent 10,085,970), which is a continuation application of U.S. Application No. 15/374,174, filed December 9, 2016 (now U.S.
Patent 9,889,118), which is a continuation application of U.S. Application No. 14/812,148, filed July 29, 2015 (now U.S. Patent 9,545,426), which is a continuation application of U.S. Application No. 14/172,194, filed February 4, 2014 (now U.S. Patent 9,119,836), which is a continuation application of U.S. Application No. 13/559,253, filed July 26, 2012 (now U.S. Patent 8,686,019), which is a continuation application of International Application Number PCT/GB2011/050472, filed March 10, 2011, which claims priority to Great Britain Application No. 1004020.2, filed March 11, 2010.
	
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on March 11, 2010. It is noted, however, that applicant has not filed a certified copy of the 1004020.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
No Information Disclosure Statements have been filed as of the mailing date of the this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by PERRAULT ET AL. (USP No. 6,169,094; Issued Jan. 2, 2001.
In Claim 1, Applicants require a pharmaceutical composition comprising amisulpride in an amount of less than 50 mg per dose and a pharmaceutically acceptable carrier. As per Claim 1, Perrault et al. teach an oral tablet formulation comprising 35 mg (S)-(-)-amisulpride D(-)-tartrate and pharmaceutically acceptable carriers.

    PNG
    media_image1.png
    211
    282
    media_image1.png
    Greyscale

See Example 5.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



USP No. 8,686,019
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,686,019. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘019 patent recites methods that comprise administration amisulpride at a dose of 1-40 mg (Claim 1), e.g., a dose of 2.5 to 20 mg (Claim 21) or a dose of 5 to 35 mg (Claim 22) by intravenous injection, intramuscular injection, subcutaneous injection, rectal administration, intranasal administration, buccal administration, oral, transdermal, sublingual, or inhaled administration (Claims 7-13). The ‘019 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 2, line 66 to col. 4, line 48.
The instant claims recite pharmaceutical compositions that are disclosed and claimed for the same use recited in the ‘019 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘019 patent) claims methods of administering amisulpride in doses encompassed by the claimed compositions and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘019 patent and discloses and claims the same use of the claimed compositions as claimed in the earlier ‘019 patent.
Accordingly, Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,686,019. 

USP No. 9,084,765
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,084,765. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘765 patent recite methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administration amisulpride at a dose of 2.5 to 20 mg (Claim 1), e.g., a dose of 2.5 (Claim 13), a dose of 5 mg (Claim 14), or a dose of 20 mg (Claim 15), by intravenous injection, intramuscular injection, subcutaneous injection, or oral administration (Claims 5-7 and 16). The ‘765 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 3, line 1 to col. 4, line 49.
The instant claims recite pharmaceutical compositions that are disclosed and claimed for the same use recited in the ‘765 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘765 patent) claims methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administering amisulpride in doses encompassed by the claimed compositions and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘765 patent and discloses and claims the same use of the claimed compositions as claimed in the earlier ‘765 patent.
Accordingly, Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,084,765. 

USP No. 9,119,836
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,119,836. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘836 patent recite methods that comprise administration amisulpride at a dose of 2.5 to 20 mg (Claim 1) by intravenous injection, intramuscular injection, subcutaneous injection, rectal administration, intranasal administration, buccal administration, oral, transdermal, sublingual, or inhaled administration (Claims 7-13). The ‘836 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 3, line 3 to col. 4, line 52.
The instant claim recites pharmaceutical compositions that are disclosed for the same use recited in the ‘765 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘836 patent) claims methods of administering amisulpride in doses encompassed by the claimed composition and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘836 patent and discloses the same use of the claimed compositions as claimed in the earlier ‘836 patent.
Accordingly, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,119,836. 

USP No. 9,545,426
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,545,426. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘426 patent recites methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administration amisulpride at a dose of 1 mg to 20 mg (Claim 1), e.g., a dose of 2.5 to 20 mg (Claim 11), a dose of 2.5 mg (Claim 12), a dose of 5 mg (Claim 13), or a dose of 20 mg (Claim 14) by intravenous injection, intramuscular injection, subcutaneous injection, oral, topical, rectal, intranasal, or transdermal administration (Claims 17-24). The ‘426 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 3, line 9 to col. 4, line 59.
The instant claims recite pharmaceutical compositions that are disclosed for the same use recited in the ‘426 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘426 patent) claims methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administering amisulpride in doses encompassed by the claimed compositions and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘426 patent and discloses and claims the same use of the claimed compositions as claimed in the earlier ‘426 patent.
Accordingly, Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,545,426.

 USP No. 9,889,118
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,118. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘118 patent recites methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administering amisulpride at a dose of less than 50 mg (Claim 1), e.g., a dose of 1 mg to 35 mg (Claim 11) by intravenous injection, intramuscular injection, subcutaneous injection, oral, topical, rectal, intranasal, or transdermal administration (Claims 14-19). The ‘118 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 3, line 14 to col. 4, line 64.
The instant claims recite pharmaceutical compositions that are disclosed for the same use recited in the ‘118 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘118 patent) claims methods for the prevention and/or treatment of post-operative nausea and vomiting that comprise administering amisulpride in doses encompassed by the claimed compositions and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘118 patent and discloses and claims the same use of the claimed compositions as claimed in the earlier ‘118 patent.
Accordingly, Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,118.

USP No. 10,085,970
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,085,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘970 patent recites methods that comprise administration amisulpride at a dose of less than 50 mg (Claim 1), e.g., a dose of 1 mg to 35 mg (Claim 10) by intravenous injection, intramuscular injection, subcutaneous injection, oral, topical, rectal, intranasal, or transdermal administration (Claims 12-17). The ‘970 patent Specification discloses the same pharmaceutical compositions comprising the same amounts of amisulpride as presently claimed for use in the methods claimed therein.  See col. 3, line 14 to col. 4, line 64.
The instant claims recite pharmaceutical compositions that are disclosed for the same use recited in the ‘970 patent claims.   See Specification at page 3.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘970 patent) claims methods of administering amisulpride in doses encompassed by the claimed compositions and  discloses the same pharmaceutical compositions presently claimed for use in the methods claimed therein. Applicants’ later application (the instant application) claims the same pharmaceutical compositions disclosed for use in the claimed methods of the ‘970 patent and discloses the same use of the claimed compositions as claimed in the earlier ‘970 patent.
Accordingly, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,085,970.

USP No. 10,525,033
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,525,033. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘033 patent anticipate instant Claim 1. With regard to Claim 2, the ‘970 patent Specification discloses the pharmaceutical compositions claimed therein for the same use recited in instant Claim 2.  See col. 2, lines 52-58; col. 3, lines 18-25.
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘033 patent) claims pharmaceutical composition that anticipate the claimed compositions and  discloses the same use thereof claimed in instant Claim 2. Applicants’ later application (the instant application) claims the same use of the claimed compositions as disclosed in the earlier ‘033 patent.
Accordingly, Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,525,033.
With further regard to the above Obviousness-Type Double Patenting rejections, Applicants have already obtained patent protection for methods of administering amisulpride in doses of less than 50 mg for prevention and/or treatment of nausea and vomiting associated with numerous causative factors, e.g., post-operative, chemotherapy or radiation induced, opioid-induced, etc. It would have been prima facie obvious to a person of ordinary skill in the art to formulate amisulpride in a pharmaceutical composition comprising an amount of less than 50 mg per dose amisulpride for administration to the subjects in the cited patents because: a) all of the cited patents teach that for use in the methods disclosed and claimed therein amisulpride is formulated in a pharmaceutical composition comprising an amount of less than 50 mg per dose amisulpride and b) the present application discloses that the compositions disclosed and claimed herein are to be used in the identical methods disclosed and claimed in the cited patents.

U.S. Application No. 16/346,563
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-28, 30-46, and 49-50 of copending Application No. 16/346,563 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘563 application claims encompass administering doses of less than 50 mg amisulpride (“…administering 1 to 20 mg amisulpride…”) to subjects in need of prevention of post-operative emesis (“…selecting a patient having at least three risk factors for post-operative emesis…”), thus anticipating Claim 2.  See especially Claims 47-50 of the ‘563 application.
Regarding Claim 1, it would have been prima facie obvious to a person of ordinary skill in the art administering a dose of less than 50 mg amisulpride (“…administering 1 to 20 mg amisulpride…”) to a subject as required by the ‘563 application claims to formulate the dose of less than 50 mg in a pharmaceutical composition with a pharmaceutically acceptable carrier.  Such compositions are in fact expressly disclosed in the ‘563 application for use in the methods claimed therein.  See page 5, line 16 to page 7, line 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Application No. 16/485,008
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, and 13 of copending Application No. 16/485,008 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘008 application claims encompass administering doses of 7.5 to 15 mg amisulpride to subjects in need of treatment of post-operative nausea and/or vomiting, thus anticipating Claim 2.  
Regarding Claim 1, it would have been prima facie obvious to a person of ordinary skill in the art administering doses of 7.5 to 15 mg amisulpride to subjects in need of treatment of post-operative nausea and/or vomiting as required by the ‘008 application claims to formulate the dose of 7.5 to 15 mg in a pharmaceutical composition with a pharmaceutically acceptable carrier.  Such compositions are in fact expressly disclosed in the ‘008 application for use in the methods claimed therein.  See page 7, line 4 to page 9, line 21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
This is a Continuation of applicant's earlier Application No. 16/697,986.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629
                                                                                                                                                                                                        UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038